Title: To James Madison from Daniel Clark, 9 April 1802 (Abstract)
From: Clark, Daniel
To: Madison, James


9 April 1802, Philadelphia. “Business of a private Nature requiring my presence in New Orleans I am induced to freight a small Vessel for the sake of dispatch and will leave this City on Sunday the Seventeenth inst. to proceed there direct. I think it incumbent on me to give you information of my resolution as soon as taken, that you may have an opportunity of forwarding any instructions you may think necessary or point out any thing in which I may be of service. On arrival in Luisiana I will advise you of the state of affairs there generally.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

